Citation Nr: 0604964	
Decision Date: 02/22/06    Archive Date: 03/01/06

DOCKET NO.  03-08 571	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim for service connection for post-traumatic 
stress disorder (PTSD).

2.  Entitlement to service connection for degenerative joint 
disease of the lumbar spine or cervical spine.

3.  Entitlement to an increased (compensable) rating for 
bilateral hearing loss. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARINGS ON APPEAL

Appellant and spouse

ATTORNEY FOR THE BOARD

Carole R. Kammel, Counsel


INTRODUCTION

The veteran served on active duty from October 1965 to 
October 1967.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas, wherein the RO reopened and denied a claim for 
service connection for PTSD.  The RO also denied service 
connection for degenerative joint disease of the cervical 
spine or lumbar spine, and continued a noncompensable 
evaluation assigned to the service-connected bilateral 
hearing loss.  

In January 2003, the veteran testified before a hearing 
officer at the RO in Waco, Texas.  A copy of the hearing 
transcript has been associated with the claims files.  

In November 2005, the veteran testified before the 
undersigned Veterans Law Judge at the RO in Waco, Texas 
concerning the issues on appeal.  A copy of the hearing 
transcript has been associated with the claims files.  During 
and subsequent to the June 2005 hearing, the appellant 
submitted additional evidence concerning his claim and a 
statement indicating that he was waiving review of that 
evidence by the agency of original jurisdiction.  Therefore 
referral to the RO of evidence received directly by the Board 
is not required.  38 C.F.R. § 20.1304 (2005).

(Consideration of the underlying issue of entitlement to 
service connection for PTSD and entitlement to service 
connection for degenerative joint disease of the cervical 
spine or lumbar spine and entitlement to an increased 
(compensable) evaluation for service-connected bilateral 
hearing loss will be addressed in the remand following the 
order of the decision below.)


FINDINGS OF FACT

1.  By an August 1991 rating action, the RO denied service 
connection for PTSD.

2.  Evidence added to the record since the August 1991 rating 
action, when viewed in conjunction with the evidence 
previously of record, is so significant that it must be 
considered in order to fairly decide the merits of the 
underlying claim for service connection for PTSD.


CONCLUSIONS OF LAW

1.  The August 1991 rating decision, wherein the RO denied 
service connection for PTSD, is final.  38 U.S.C.A. § 7105 
(West 1991); 38 C.F.R. § 3.104(a) (1991); currently 38 
U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. §§ 3.104(a), 
20.200, 20.302, 20.1103 (2005).

2.  The evidence received since the August 1991 rating 
decision is new and material; the claim for service 
connection for PTSD is reopened.  
38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156 
(2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2005).  Upon receipt 
of a complete or substantially complete application for 
benefits, VA is required to notify the claimant and his 
representative, if any, of any information, and any medical 
or lay evidence, that is necessary to substantiate the claim.  
38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2005); 38 C.F.R. 
§ 3.159(b) (2005); Quartuccio v. Principi, 16 Vet. App. 183 
(2002).

The VCAA notice must inform the claimant of any information 
and evidence (1) that is necessary to substantiate the claim; 
(2) that VA will seek to provide; (3) that the claimant is 
expected to provide; and (4) must ask the claimant to provide 
any evidence in his possession that pertains to the claim in 
accordance with 38 C.F.R. § 3.159(b)(1).  VCAA notice should 
be provided to a claimant before the initial unfavorable 
agency of original jurisdiction (AOJ) decision on a claim.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004); see also 
Mayfield v. Nicholson, 19 Vet. App. 103 (2005).  

The Board observes that the veteran was apprised of VA's 
duties to both notify and assist in correspondence, dated in 
November 2001.  In particular, the letter informed the 
veteran that to substantiate his new and material evidence 
claim he needed to submit evidence that was not in existence 
at the time VA initially denied his claim for service 
connection for PTSD and it must bear directly and 
substantially upon the issue for consideration.  The veteran 
was instructed to submit or identify evidence relevant to his 
new and material evidence claim, to include a statement from 
a doctor, private or VA.  The letter advised the veteran that 
VA must make reasonable efforts to assist him in getting 
evidence, including service/personnel medical records, VA 
out-patient treatment records and examination reports, or 
relevant records held by any government agencies.  The 
veteran was told that it was his responsibility to submit all 
records not in the possession of a Federal agency, which 
includes records in his possession.  

Thus, the discussion contain in the November 2001 letter, as 
well as the substance of information provided in the March 
2003 statement of the case and September 2005 supplemental 
statement of the case, collectively furnished the veteran 
notice of the types of evidence he still needed to send to 
VA, the types of evidence that VA would assist in obtaining, 
and in effect requested that the veteran provide VA with or 
identify any additional sources of evidence that he possessed 
or knew of that could help to substantiate his new and 
material evidence claim. 

While neither the March 2003 or September 2005 supplemental 
statement of the case contained the laws and regulations 
pertaining to new and material evidence claim, which were 
effective prior to August 29, 2001, which are relevant to the 
instant claim, the Board finds that the veteran has not been 
prejudiced by this omission in light of the Board's reopening 
of the instant claim.  Barnett v. Brown, 83 F.3d 1380 (Fed. 
Cir. 1996).

Regarding VA's duty to assist, service medical and personnel 
records, post-service VA and private treatment reports, and 
statements and testimony of the veteran are of record.  
Accordingly, under these particular circumstances, the Board 
finds that VA did not have a duty to assist in this regard 
that remains unmet.

II.  Analysis

The veteran contends that he currently has PTSD as a result 
of stressful events that occurred during his active military 
service in the Republic of Vietnam.   

In an August 1991 decision, the RO denied the veteran's 
claims for service connection for PTSD because there was no 
medical evidence of the disability during or post-service.  
An appeal from the August 1991 rating decision had not been 
filed in a timely fashion, with the result that the decision 
became final.  38 U.S.C.A. § 7105 (West 1991); 38 C.F.R. 
§ 3.104(a)(1991); currently, 38 U.S.C.A. § 7105 (West 2002); 
38 C.F.R. §§ 20.200, 20.302, 20.1003 (2005).  
The RO received the veteran's application to reopen his claim 
for service connection for PTSD on January 17, 2001.  The 
Board notes that 
38 C.F.R. § 3.156(a) was amended in August 2001, and that 
amendment is applicable to claims filed on or after August 
29, 2001.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001).  Because 
the veteran's application to reopen his claim for service 
connection for PTSD was received by the RO on January 17, 
2001, the amended version of 38 C.F.R. § 3.156(a) does not 
govern this case.  

The Board must initially consider the question of whether new 
and material evidence has been received because it goes to 
the Board's jurisdiction to reach the underlying claim and 
adjudicate the claim de novo.  See Jackson v. Principi, 265 
F.3d 1366 (Fed. Cir. 2001); Barnett v. Brown, 83 F.3d 1380 
(Fed. Cir. 1996). If the Board finds that no such evidence 
has been offered, that is where the analysis must end.  
Barnett, supra.  Further analysis beyond consideration of 
whether the evidence received is new and material is neither 
required nor permitted.  Id. at 1384.

New and material evidence means evidence not previously 
submitted to agency decision makers which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with evidence previously assembled is 
so significant that it must be considered in order to fairly 
decide the merits of the claim. 
38 C.F.R. § 3.156(a) (2001);

In determining if new and material evidence has been 
submitted, the evidence is generally presumed to be credible.  
See Kutscherousky v. West, 12 Vet. App. 369 (1999) (per 
curium).  In addition, all of the evidence received since the 
last final disallowance shall be considered in making the 
determination.  See Evans v. Brown, 9 Vet. App. 273, 283 
(1996).

Evidence that was of record at the time of the RO's August 
1991 denial included the veteran's DD 214, Certificate of 
Release or Discharge from Active Duty, or an original 
Certificate of Discharge, reflecting that the veteran served 
in the United States Army from October 1965 to October 1967.  
He served in the Republic of Vietnam from May 5, 1966 to June 
21, 1967, was assigned to Battery A/B, 3rd Battalion, 319th, 
Artillery A and his military occupational specialty was a 
cook and cannoneer.  He was awarded the Parachute Badge, 
Vietnam Campaign and Service Medals and National Defense 
Service Medal.  Also of record were the veteran's service 
medical records, which were negative for any subjective 
complaints or clinical findings referable to a psychiatric 
disability or PTSD.  A September 1967 separation examination 
report reflecting that the veteran was found to have been 
psychiatrically "normal."  

Also of record at the time of the RO's August 1991 denial 
were VA and private treatment records, dating from December 
1967 to June 1991, reflecting that the veteran has been 
diagnosed with mild generalized anxiety disorder with 
somatization (see June 1991 VA examination report).  

Evidence added to the record since the August 1991 rating 
decision includes, but is not limited to, VA and private 
medical records, dating from February 1998 to October 2005, 
reflecting that the veteran has been diagnosed with PTSD (see 
VA treatment reports, dated in May 2001 and June 2002).  
Thus, the newly received evidence adds to the veteran's claim 
as it shows that he has a current diagnosis of PTSD, 
something that was not previously demonstrated in August 
1991.  This is the sort of evidence that is so significant 
that it must be considered to fairly decide the merits of the 
underlying claim for service connection for PTSD, especially 
given that PTSD was not previously of record in August 1991.  
It is therefore "new and material" evidence within the 
definition of 38 C.F.R. § 3.156 (2001).  


ORDER

New and material evidence having been submitted, the claim of 
entitlement to service connection for PTSD is reopened; the 
appeal is granted to this extent only.


REMAND

The veteran contends, in both written statements and in 
testimony, that he has PTSD as result of several stressful 
events that occurred during his active service in the 
Republic of Vietnam:  (1) Being subjected to sniper and, 
primarily, mortar attacks.  (Transcript (T.) at page (pg.) 
4); (2) Seeing a soldier, who the veteran described as a 
Corporal from Newark, New Jersey, die from hostile fire 
during a convoy at Pleiku in 1966 (see statement from the 
veteran, dated June 12, 2001); and (3) being subjected to 
racial threats (see VA outpatient report, dated in May 2001).  

Evidence that was of record at the time of the RO's August 
1991 denial included the veteran's DD 214, reflecting that 
the veteran served in the United States Army from October 
1965 to October 1967.  He served in the Republic of Vietnam 
from May 5, 1966 to June 21, 1967, was assigned to Battery 
A/B, 3rd Battalion, 319th, Artillery A and his military 
occupational specialty was a cook and cannoneer.  He was 
awarded the Parachute Badge, Vietnam Campaign Medal, Vietnam 
Service Medal, and National Defense Service Medal.  Also of 
record were the veteran's service medical records, which were 
negative for any subjective complaints or clinical findings 
referable to a psychiatric disability or PTSD.  A September 
1967 separation examination report reflecting that the 
veteran was found to have been psychiatrically "normal."  

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with the applicable 
regulatory criteria, which is: a link, established by medical 
evidence, between current symptoms and an in-service 
stressor; and credible supporting evidence that the claimed 
in-service stressor occurred. 
38 C.F.R. § 3.304(f) (2005); Cohen v. Brown, 10 Vet. App. 128 
(1997).  Section 4.125(a) of 38 C.F.R. incorporates the 
Diagnostic and Statistical Manual of Mental Disorders-IV as 
the governing criteria for diagnosing PTSD.  A claimed non-
combat stressor must be verified.  Further, the veteran's 
uncorroborated testimony is not sufficient to verify a non-
combat stressor.  Cohen v. Brown, 
10 Vet. App. at 146-47; see also Dizoglio v. Brown, 9 Vet. 
App. 163, 166 (1996).

It does not appear that the RO has attempted to verify the 
veteran's stressor incident with respect to his unit, Battery 
A/B, 3rd Battalion, 319th Artillery A, having sustained 
sniper fire and mortar attacks while stationed near Pleiku 
area of Vietnam, by contacting the United States Army and 
Joint Services Records Research Center (JSRRC) (formerly the 
United States Armed Services Center for Research of Unit 
Records)).  The appellant should be offered an opportunity to 
provide additional specific information that would permit 
searches regarding stressors.  The appellant should be asked 
if he has remembered any more details, particularly names of 
individuals wounded or killed (i.e., the name of the Corporal 
from Newark, New Jersey killed by hostile fire in 1966) and 
the names of those individuals or racially harassed and/or 
threatened him.  He should also be reminded that he can also 
provide statements by individuals who served with him that 
include more particular details.  The Board notes that daily 
personnel actions such as wounded or killed in action can be 
obtained directly from the Director, National Archives and 
Records Administration (NARA).

As noted previously, the veteran was diagnosed by VA as 
having PTSD in May 2001 and June 2002 (see VA outpatient 
reports, dated in May 2001 and June 2002.)  However, during 
VA examinations, conducted in March 2001 and October 2002, 
the examining physicians concluded that the veteran did not 
have any PTSD symptoms.  However, it does not appear that 
either VA physician reviewed the claims files prior to 
examining the veteran and rendering their respective 
opinions.  In this regard, the Board is not bound to accept 
medical opinions that are based on history supplied by the 
veteran, where that history is unsupported by the medical 
evidence.  Swann v. Brown, 5 Vet. App. 229 (1993); Reonal v. 
Brown, 5 Vet. App. 458, 460- 61 (1993).  Thus, the Board 
finds that the veteran should be scheduled for a VA 
psychiatric examination which takes into account the complete 
evidentiary picture and address the etiological basis of any 
currently diagnosed PTSD.

In addition, during the November 2005 hearing before the 
undersigned Veterans Law Judge, the veteran testified that he 
had sought treatment for psychiatric problems, which he 
claimed were underlying PTSD symptoms, in 1969 and 1970 at 
the VA Medical Center (VAMC) in Dallas, Texas (T. at pages 
(pgs.) 11, 12).  In addition, he maintained that one year 
previously (i.e., November 2004) he was hospitalized for PTSD 
at the VAMC in Dallas, Texas.  (T. at pg. 13).  While records 
from the aforementioned VA facility, dating from February 
1998 to July 2002, are of record, records prior to and since 
that time are absent.  As for VA's obligation to secure these 
records, it should be pointed out that VA adjudicators are 
charged with constructive notice of documents generated by VA 
whether in the claims file or not.  Bell v. Derwinski, 2 Vet. 
App. 611 (1992).  In this regard, the Board notes that, 
because of the need to ensure that all potentially relevant 
VA records are made part of the claims file, a remand is 
necessary. Id.

Concerning the veteran's claim for an increased (compensable) 
evaluation for bilateral hearing loss, he testified that it 
had increased in severity since he was previously examined by 
VA in September 2005.  (T. at pg. 26).  Thus, in order to 
obtain an accurate comprehensive picture of the service-
connected hearing loss, the appellant should be afforded 
another VA audiological examination prior to final appellate 
review of his increased evaluation claim. 

Regarding his claim for service connection for degenerative 
disk disease of the cervical spine or lumbar spine, the 
veteran testified that is a result of five parachute jumps 
performed during service, one of which he fell too fast.  (T. 
at pgs. 21-24).  He specifically denied sustaining a post-
service trauma to his back.  (T. at pg. 17).  A review of the 
service medical records reflect that in early 1966, the 
veteran was seen for intermittent low back pain, which he had 
had for the previous two weeks.  An examination of the low 
back was normal.  The examiner entered an impression of 
"Min" lumbar strain.  The veteran was prescribed medication 
and was placed on light duty for five days.  When the veteran 
returned to the clinic one week later, he reported that he 
had an occasional catch in his back.  An examination of the 
spine was noted to have been negative.  He was not prescribed 
any medication.  Post-service private and VA medical 
evidence, dated from December 1967 to October 2005, 
pertinently reflect that the first clinical evidence of any 
degenerative disc disease of the lumbar spine was in the 
early 1980's (see private treatment reports, dated in 
December 1981).  In addition, contrary to the veteran's 
testimony in November 2005, the medical evidence shows that 
he was involved in several post-service employment and motor 
vehicle accidents, and that he sustained trauma to his 
cervical and lumbar spine.  In light of the foregoing, the 
Board finds that the veteran should be scheduled for a VA 
orthopedic examination which takes into account the complete 
evidentiary picture and address the etiological basis of any 
currently diagnosed cervical and/or lumbar spine disability.  

During the November 2005 hearing, the veteran testified that 
in 1975, he saw a Dr. S. for back pain.  As the records of 
Dr. S. have not been associated with the claims files, an 
attempt should be made to obtain them as they may be 
pertinent to the veteran's claim for service connection for 
degenerative disc disease of the cervical spine or lumbar 
spine.

Finally, the Board notes that while the RO's November 1991 
letter to the veteran informed him of the evidence needed to 
prevail on his new and material and service connection 
claims, it did not inform him of the evidence that was 
required of him to prevail on his increased evaluation claim 
for bilateral hearing loss.  Without this notice to the 
appellant, the Board can not be assured that he has been 
given an opportunity to argue his case and present evidence 
that might serve to show that his bilateral hearing loss has 
increased in severity.  

Accordingly, the appellant's case is REMANDED to the RO for 
the following action:

1.  The RO must review the claims files 
and ensure that all notification and 
development actions required by 
38 U.S.C.A. §§ 5102, 5103, and 5013A 
(West 2002) are fully complied with and 
satisfied in accordance with 38 C.F.R. 
§ 3.159 (2005).  The appellant should be 
specifically told of the information or 
evidence he should submit and of the 
information or evidence that VA will 
obtain, if any, that would substantiate 
his claim for an increased (compensable) 
evaluation for bilateral hearing loss.  
The appellant should be asked to submit 
all pertinent information of evidence in 
his possession.  38 C.F.R. § 3.159 
(2005).  

2.  The RO should contact the veteran and 
request that he identify all VA and non-
VA health care providers that have 
treated him since service for PTSD and 
cervical and lumbar spine, and since 
November 2001, for his bilateral hearing 
loss.  After obtaining the appropriate 
signed authorization for release of 
information from the appellant, the RO 
should contact each physician, hospital, 
or treatment center specified by the 
appellant to obtain any and all medical 
or treatment records or reports relevant 
to the claims on appeal, if not already 
of record.  In particular, all clinical 
records from the VAMC Dallas, Texas, 
dated in 1969 and 1970, and from July 
2002.  (T. at pgs. 11-13).  In addition, 
all treatment reports, nurses' notes, 
progress notes, and doctors' orders, 
dated in 1975, from Dr. Sibley, referred 
to by the appellant during his November 
2005 hearing.  (T. at pg. 17).  These 
records should be associated with the 
claims files.  The RO should assist the 
veteran in obtaining evidence by 
following the procedures set forth in 38 
C.F.R. § 3.159 (2005).  If any requested 
records are not available, or if the 
search for any such records otherwise 
yields negative results, that fact should 
clearly be documented in the claims 
files, and the veteran should be informed 
in writing.

3.  The RO should also ask the appellant 
to provide any additional details 
concerning the his unit, Battery A/B, 3rd 
Battalion, 319th Artillery, having 
sustained sniper fire and mortar attacks 
while stationed near the Pleiku area of 
Vietnam, the name of the Corporal from 
Newark, New Jersey, who died from hostile 
fire in 1966, and the names of 
individuals who racially harassed and/or 
threatened him.  He should also be 
reminded that he can also submit "buddy 
statements" containing verifiable 
information regarding the events claimed 
as "stressors" during his military 
service.  The appellant should be advised 
that this information is vitally 
necessary to obtain supportive evidence 
of the stressful events he claims to have 
experienced, and he should further be 
advised that failure to respond may 
result in adverse action.

4.  Upon receipt of any additional 
information provided/obtained from the 
veteran, along with a copy of the 
veteran's DD 214 and other service 
personnel records, should then be 
forwarded to the JSRRC for further 
verification.  The JSRRC should 
specifically address each of the 
appellant's contention that his unit, 
Battery A/B, 3rd Battalion, 319th 
Artillery, sustained sniper fire and 
mortar attacks while stationed near the 
Pleiku area of Vietnam. 

5.  Thereafter, the RO should review the 
claims file and make a specific written 
determination with respect as to whether 
the veteran was exposed to a verified 
stressor, or stressors, in service, and, 
if so, the nature of the specific 
verified stressor or stressors 
established by the record.

	6.  After associating any additional 
information received pursuant to the 
above-requested development, the RO 
should afford the veteran a VA 
psychiatric examination to determine the 
nature, extent and etiology of any PTSD 
found to be present.  The claims files 
must be made available to the examiner 
for review in conjunction with the 
examination, and the examiner must 
acknowledge such review in the 
examination report.  All necessary tests 
should be conducted, and the examiner 
must rule in or exclude a diagnosis of 
PTSD.  If the examiner diagnoses the 
veteran as having PTSD, the examiner 
should indicate the stressor(s) 
underlying that diagnosis.  The examiner 
must set forth the complete rationale 
underlying any conclusions or opinions 
expressed in a legible report.

If the examiner provides an opinion that 
is contrary to the opinions provided by 
the VA examiners in May 2001 and October 
2002, then the examiner should point to 
specific findings and medical authority 
to explain why his or her opinion 
differs.  A complete rationale for all 
opinions should be provided.
7.  The veteran should also be afforded 
an orthopedic examination to ascertain 
the nature and etiology of any currently 
present cervical spine or lumbar spine 
disability.  The claims files and a copy 
of this remand must be made available to 
the examiner for review in conduction 
with the examination.  The examiner must 
indicate that a review of the claims 
files was conducted.  The examiner should 
provide an opinion as to whether it is at 
least as likely as not that any current 
cervical spine or lumbar spine disability 
is etiologically related to the findings 
of lumbar strain during service or is the 
result of post-service trauma to the back 
(i.e., employment and motor vehicle 
accidents).  A complete rationale for any 
opinion expressed should be provided.

8.  The veteran should be scheduled for a 
VA audiological examination in order to 
determine the current severity of the 
service-connected bilateral hearing loss.  
The examination should include readings 
for the frequencies 500, 1000, 2000, 
3000, 4000 Hertz and speech recognition 
scores using the Maryland CNC Test.  In 
addition to an audiological evaluation, 
any other testing deemed necessary should 
be performed.  The examiner should be 
provided with the veteran's claims files 
for review in conjunction with the 
examination.  The difference, if any, 
between results obtained on audiogram and 
those reported by VA in September 2005 
should be explained.  A complete 
rationale for any opinion expressed 
should be provided.

9.  After undertaking any development 
deemed appropriate in addition to that 
specified above, the RO should adjudicate 
the issues of entitlement to service 
connection for PTSD, on a de novo basis, 
entitlement to service connection for 
degenerative joint disease of the 
cervical spine or lumbar spine and 
entitlement to an increased (compensable) 
evaluation for service-connected 
bilateral hearing loss.  If any of the 
benefits sought on appeal remain adverse 
to the veteran, he and his representative 
should be furnished with a supplemental 
statement of the case and afforded an 
opportunity to respond before the record 
is returned to the Board for further 
review.

Thereafter, the case should be returned to the Board for 
further appellate review, if in order.  By this remand, the 
Board intimates no opinion as to any final outcome warranted.  
No action is required of the veteran until he is notified by 
the RO.  The veteran has the right to submit additional 
evidence and argument on the matters the Board has remanded 
to the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Appeals for Veterans 
Claims (Court) for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 
(West Supp. 2005).  



______________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


